Non-Executive RSU Award Agreement


RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
SECOND AMENDED AND RESTATED
BERRY PETROLEUM CORPORATION 2017 OMNIBUS INCENTIVE PLAN
* * * * *
Participant:    [________________]
Grant Date:    [________________]
Number of Restricted
Stock Units (“RSUs”):    [________________]
Vesting Schedule:    See Exhibit A
* * * * *
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) dated as of the
Grant Date specified above (“Grant Date”), is entered into by and between Berry
Petroleum Corporation, a corporation organized in the State of Delaware (the
“Company”), and the Participant specified above, pursuant to the Second Amended
and Restated Berry Petroleum Corporation 2017 Omnibus Incentive Plan, as in
effect and as amended from time to time (the “Plan”).
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant this award (this “Award”) of RSUs to
the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. Except as specifically
provided herein, this Agreement is subject in all respects to the terms and
provisions of the Plan (including, without limitation, any amendments thereto
adopted at any time and from time to time unless such amendments are expressly
intended not to apply to this Award), all of which terms and provisions are made
a part of and incorporated in this Agreement as if they were each expressly set
forth herein. Except as provided otherwise herein, any capitalized term not
defined in this Agreement shall have the same meaning as is ascribed thereto in
the Plan. The Participant hereby acknowledges receipt of a true copy of the Plan
and that the Participant has read the Plan carefully and fully understands its
content. In the event of any conflict between the terms of this Agreement and
the terms of the Plan, the terms of this Agreement shall control.
2.    Grant of RSUs. The Company hereby grants to the Participant, on the Grant
Date, the number of RSUs set forth above. Subject to the terms of this Agreement
and the Plan, each RSU, to the extent it becomes a vested RSU in accordance with
the vesting schedule set forth on Exhibit A hereto (the “Vesting Schedule”),
represents the right to receive one (1) share of Stock. Unless and until an RSU
becomes vested, the Participant will have no right to settlement of such RSU.
Except as otherwise provided by the Plan, the Participant agrees and understands
that nothing contained in this Agreement provides, or is intended to provide,
the Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of the shares of Stock underlying the RSUs, except as otherwise
specifically provided for in the Plan or this Agreement.
3.    Vesting; Forfeiture.
(a)    Vesting Generally. Except as otherwise provided in this Section 3, the
RSUs subject to this Award shall become vested in accordance with the Vesting
Schedule.





--------------------------------------------------------------------------------





(b)    Death or Disability. In the event of a termination of the Participant’s
employment by reason of death or a permanent and total disability as defined in
Section 22(e)(3) of the Code (“Disability”), one hundred percent (100%) of the
RSUs subject to this Award shall immediately become vested as of the date of
such termination. A Disability shall only be deemed to occur at the time of the
determination by the Committee of the Disability. Notwithstanding the foregoing,
for Awards that are subject to the Nonqualified Deferred Compensation Rules,
Disability shall mean that a Participant is disabled under Section
409A(a)(2)(C)(i) or (ii) of the Code.
(c)    Termination of Employment. Except as otherwise provided herein, in the
event of the Participant’s termination of employment by the Company or other
employing Affiliate or by the Participant for any reason, all RSUs subject to
this Award that are outstanding and unvested as of the date of such Termination
shall be immediately forfeited and cancelled without consideration to the
Participant.
(d)    Committee Discretion to Accelerate Vesting. In addition to the foregoing,
the Committee may, in its sole discretion, accelerate vesting of the RSUs at any
time and for any reason.
(e)    Change in Control. All outstanding unvested RSUs subject to this Award
shall become fully and immediately vested upon the consummation of a Change in
Control, so long as the Participant has remained continuously employed by the
Company or an Affiliate from the Grant Date through the consummation of such
Change in Control.
4.    Delivery of Shares. Unless otherwise provided herein, within thirty (30)
days following the vesting of the RSUs, the RSUs shall be settled by delivering
to the Participant the number of shares of Stock that correspond to the number
of RSUs that have become vested on the applicable vesting date, less any shares
of Stock withheld by the Company pursuant to Section 8 hereof.
5.    Dividends; Rights as Stockholder. If the Company pays a cash dividend in
respect of its outstanding Stock and, on the record date for such dividend, the
Participant holds RSUs granted pursuant to this Agreement that have not vested
and been settled in accordance with Section 4, the Company shall credit to an
account maintained by the Company for the Participant’s benefit an amount equal
to the cash dividends the Participant would have received if the Participant
were the holder of record, as of such record date, of the number of shares of
Stock related to the portion of the RSUs that have not been settled or forfeited
as of such record date; provided that such cash dividends shall not be deemed to
be reinvested in shares of Stock and shall be held uninvested and without
interest and paid in cash at the same time that the shares of Stock underlying
the RSUs are delivered to the Participant in accordance with the provisions
hereof or, if later, the date on which such cash dividend is paid to
stockholders of the Company. Stock or property dividends on shares of Stock
shall be credited to a dividend book entry account on behalf of the Participant
with respect to each RSU granted to the Participant; provided that such stock or
property dividends shall be paid in (i) shares of Stock, (i) in the case of a
spin-off, shares of stock of the entity that is spun-off from the Company, or
(i) other property, as applicable and in each case, at the same time that the
shares of Stock underlying the RSUs are delivered to the Participant in
accordance with the provisions hereof. Such account is intended to constitute an
“unfunded” account, and neither this Section 5 nor any action taken pursuant to
or in accordance with this Section 5 shall be construed to create a trust of any
kind. Except as otherwise provided herein, the Participant shall have no rights
as a stockholder with respect to any shares of Stock covered by any RSU unless
and until the Participant has become the holder of record of such shares.
6.    Non-Transferability. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein.
7.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
8.    Withholding of Tax. The Participant agrees and acknowledges that the
Company shall have the power and the right to deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to


2

--------------------------------------------------------------------------------





satisfy any federal, state, local and foreign taxes of any kind which the
Company, in its good faith discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs, and if the withholding requirement cannot
be satisfied, the Company may otherwise refuse to issue or transfer any shares
of Stock otherwise required to be issued pursuant to this Agreement. Without
limiting the foregoing, if the Stock is not listed for trading on a national
exchange at the time of vesting and/or settlement of the RSUs, then at the
Participant’s election, the Company shall withhold shares of Stock otherwise
deliverable to the Participant hereunder with a Fair Market Value equal to the
Participant’s total income and employment taxes imposed as a result of the
vesting and/or settlement of the RSUs. If any tax withholding amounts are
satisfied through net settlement or previously owned shares, the maximum number
of shares of Stock that may be so withheld or surrendered shall be the number of
shares of Stock that have an aggregate Fair Market Value on the date of
withholding or surrender equal to the aggregate amount of such tax liabilities
determined based on the greatest withholding rates for federal, state, foreign
and/or local tax purposes, including payroll taxes, that may be utilized without
creating adverse accounting treatment for the Company with respect to the RSUs,
as determined by the Committee.
9.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates, if any, representing shares of Stock issued pursuant to this
Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates, if any, representing shares of
Stock acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section 9.
10.    Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 10.
(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Stock and the Company is
under no obligation to register such shares of Stock (or to file a “re-offer
prospectus”).
(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Stock, (A) adequate information concerning the
Company is then available to the public, and (A) other terms and conditions of
Rule 144 or any exemption therefrom are complied with, and (i) any sale of the
shares of Stock issuable hereunder may be made only in limited amounts in
accordance with the terms and conditions of Rule 144 or any exemption therefrom.
11.    No Waiver. No waiver or non-action by either party hereto with respect to
any breach by the other party of any provision of this Agreement shall be deemed
or construed to be a waiver of any succeeding breach of such provision, or as a
waiver of the provision itself.
12.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.


3

--------------------------------------------------------------------------------





13.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the chairman of the Board. Any notice hereunder by the Company shall
be given to the Participant in writing and such notice shall be deemed duly
given only upon receipt thereof at such address as the Participant may have on
file with the Company.
14.    No Right to Employment or Service. Nothing in this Agreement shall
interfere with or limit in any way the right of the Company, its subsidiaries or
its Affiliates to terminate the Participant’s employment or service at any time,
for any reason and with or without Cause.
15.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Affiliate) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
16.    Compliance with Laws. The grant of RSUs and the issuance of shares of
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
RSUs or any shares of Stock pursuant to this Agreement if any such issuance
would violate any such requirements. As a condition to the settlement of the
RSUs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate to evidence compliance with any applicable law
or regulation.
17.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. Subject to the restrictions on transfer set forth herein and in the
Plan, this Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors, administrators and the person(s) to whom this Award
may be transferred by will or the laws of descent or distribution.
18.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
19.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument. Electronic acceptance and signatures
shall have the same force and effect as original signatures.
20.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder; provided that no such additional
documents shall contain terms or conditions inconsistent with the terms and
conditions of this Agreement.
21.    Severability. The invalidity or unenforceability of any provision of this
Agreement (or any portion thereof) in any jurisdiction shall not affect the
validity, legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement (or any portion thereof) in any other jurisdiction, it being
intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.
22.    No Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (a) the award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (a) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (a) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.


4

--------------------------------------------------------------------------------





23.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the RSUs granted pursuant to this Agreement are intended to be exempt
from the applicable requirements of the Nonqualified Deferred Compensation Rules
and shall be limited, construed and interpreted in accordance with such intent.
Nevertheless, to the extent that the Committee determines that the RSUs may not
be exempt from the Nonqualified Deferred Compensation Rules, then, if the
Participant is deemed to be a “specified employee” within the meaning of the
Nonqualified Deferred Compensation Rules, as determined by the Committee, at a
time when the Participant becomes eligible for settlement of the RSUs upon his
or her “separation from service” within the meaning of the Nonqualified Deferred
Compensation Rules, then to the extent necessary to prevent any accelerated or
additional tax under the Nonqualified Deferred Compensation Rules, such
settlement will be delayed until the earlier of: (a) the date that is six (6)
months following the Participant’s separation from service and (b) the
Participant’s death. Notwithstanding the foregoing, the Company and its
Affiliates make no representations that the RSUs provided under this Agreement
are exempt from or compliant with the Nonqualified Deferred Compensation Rules
and in no event shall the Company or any Affiliate be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules.
[Remainder of Page Intentionally Left Blank]






5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
[__] day of [_________].
BERRY PETROLEUM CORPORATION




By:        
Name:    
Title:    




PARTICIPANT




    
Name: [              ]




SIGNATURE PAGE
TO
RESTRICTED STOCK UNIT AWARD AGREEMENT



--------------------------------------------------------------------------------






EXHIBIT A
VESTING SCHEDULE


EXHIBIT A

